

117 HJ 43 IH: Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 43IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Green of Tennessee submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —1.The Supreme Court of the United States shall be composed of nine justices, though one or more of these nine offices may be vacant until filled.2.If the size of the Supreme Court has been increased to more than nine justices before this amendment is ratified, upon the ratification of this amendment, those additional offices are void.3.Congress shall have the power to enforce this article by appropriate legislation..